TABLE OF CONTENTS

Exhibit 10.1

EXECUTION VERSION

 

 

 

REGISTRATION RIGHTS AGREEMENT

among

RACKSPACE TECHNOLOGY, INC.

AND

THE HOLDERS PARTY HERETO

DATED August 4, 2020

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     1  

Section 1.1

   Definitions      1  

ARTICLE II DEMAND AND SHELF REGISTRATION

     5  

Section 2.1

   Right to Demand; Demand Notices      5  

Section 2.2

   Shelf Registration      7  

Section 2.3

   Deferral or Suspension of Registration      11  

Section 2.4

   Effective Registration Statement      12  

Section 2.5

   Selection of Underwriters; Cutback      13  

Section 2.6

   Lock-up      14  

Section 2.7

   Participation in Underwritten Offering; Information by Holder      14  

Section 2.8

   Registration Expenses      15  

ARTICLE III PIGGYBACK REGISTRATION

     16  

Section 3.1

   Notices      16  

Section 3.2

   Underwriter’s Cutback      17  

Section 3.3

   Company Control      18  

Section 3.4

   Selection of Underwriters      18  

Section 3.5

   Withdrawal of Registration      18  

ARTICLE IV REGISTRATION PROCEDURES

     19  

Section 4.1

   Registration Procedures      19  

ARTICLE V INDEMNIFICATION

     23  

Section 5.1

   Indemnification by the Company      23  

Section 5.2

   Indemnification by Selling Investors      23  

Section 5.3

   Conduct of Indemnification Proceedings      24  

Section 5.4

   Settlement Offers      25  

Section 5.5

   Other Indemnification      25  

Section 5.6

   Contribution      25  

ARTICLE VI EXCHANGE ACT COMPLIANCE

     25  

Section 6.1

   Exchange Act Compliance      25  

ARTICLE VII TERMINATION

     26  

Section 7.1

   Termination      26  

ARTICLE VIII MISCELLANEOUS

     26  

Section 8.1

  

Severability

     26  

Section 8.2

  

Governing Law; Jurisdiction; Waiver of Jury Trial

     27  

Section 8.3

  

Other Registration Rights

     27  

Section 8.4

  

Successors and Assigns

     27  

Section 8.5

  

Notices

     27  

Section 8.6

  

Headings

     30  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 8.7

  

Additional Parties

     30  

Section 8.8

  

Adjustments

     30  

Section 8.9

  

Entire Agreement

     30  

Section 8.10

  

Counterparts; Facsimile or.pdf Signature

     30  

Section 8.11

  

Amendment

     30  

Section 8.12

  

Extensions; Waivers

     30  

Section 8.13

  

Further Assurances

     31  

Section 8.14

  

No Third-Party Beneficiaries

     31  

Section 8.15

  

Interpretation; Construction

     31  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

THIS REGISTRATION RIGHTS AGREEMENT, dated as of August 4, 2020 (this
“Agreement”), is entered into by and among Rackspace Technology, Inc., a
Delaware corporation (together with any successor entity thereto, the
“Company”), and each of the Holders (as defined below) that are parties hereto
from time to time.

WHEREAS, in connection with the Company’s initial public offering, the parties
hereto desire to enter into this Agreement in order to grant certain
registration rights with respect to the Registrable Securities (as defined
below).

NOW, THEREFORE, in consideration of the promises and of the mutual consents and
obligations hereinafter set forth, the parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used herein, the following terms shall have the
following respective meanings:

“Adoption Agreement” shall mean an Adoption Agreement in the form attached
hereto as Exhibit A.

“Affiliate” means, with respect to any Person, any Person that, directly or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person. As used in this definition, the
term “control,” including the correlative terms “controlling,” “controlled by”
and “under common control with,” means possession, directly or indirectly, of
the power to direct or cause the direction of management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a Person. Notwithstanding the foregoing, (a) the
Company, its Subsidiaries and their respective joint ventures (if any) shall not
be considered Affiliates of any Holder, (b) no Holder shall be considered an
Affiliate of (i) any portfolio company in which investment funds affiliated with
such Holder have made a debt or equity investment (and vice versa), (ii) any
limited partners, non-managing members of, or other similar direct or indirect
investors in such Holder or its investment fund affiliates, (iii) any portfolio
company in which any limited partner, non-managing member of, or other similar
direct or indirect investor in such Holder or any of its investment fund
affiliates have made a debt or equity investment (and vice versa) or (iv) any
other Holder (other than each of the Apollo Stockholders may be an Affiliate of
one another and each SCP Investor may be an Affiliate of one another), and none
of the Persons described in clauses (i) through (iv) of this definition shall be
considered an Affiliate of each other and (c) without giving effect to the
exception set forth in the beginning of this sentence, no Holder shall be
considered an Affiliate of the Persons described in clauses (a) and/or (b) of
this definition (and vice versa).

“Agreement” shall have the meaning ascribed to it in the introductory paragraph.

“Apollo Stockholders” shall mean AP VIII Inception Holdings, L.P., AP Inception
Co-Invest, L.P. and each of their permitted successors and assigns.

“Assignee” shall have the meaning set forth in Section 8.4.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Automatic Shelf Registration Statement” shall mean an “automatic shelf
registration statement” as defined in Rule 405 (or successor rule) promulgated
under the Securities Act.

“beneficially owned”, “beneficial ownership” and similar phrases have the same
meanings as such terms have under Rule 13d-3 (or any successor rule then in
effect) under the Exchange Act, except that in calculating the beneficial
ownership of any Holder, such Holder shall be deemed to have beneficial
ownership of all securities that such Holder has the right to acquire, whether
such right is currently exercisable or is exercisable upon the occurrence of a
subsequent event.

“Board of Directors” shall mean the Board of Directors of the Company.

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banks in New York, New York are authorized or obligated by law or
executive order to close.

“Commission” shall mean the Securities and Exchange Commission or any other
Federal agency at the time administering the Securities Act.

“Common Stock” shall mean, collectively, the Company’s common stock, par value
$0.01 per share, any additional security paid, issued or distributed in respect
of any such shares by way of a dividend, stock split or distribution, or in
connection with a combination of shares, and any security into which such Common
Stock or additional securities shall have been converted or exchanged in
connection with a recapitalization, reorganization, reclassification, merger,
consolidation, exchange, distribution or otherwise.

“Control,” and its correlative meanings, “Controlling,” and “Controlled,” shall
mean the possession, direct or indirect (including through one or more
intermediaries), of the power to direct or cause the direction of the management
of a Person, whether through the ownership of voting securities, by contract or
otherwise.

“Datapipe Investor” means DPH 123, LLC, a Delaware limited liability company.

“Demand Holder” shall mean each of (i) the Apollo Stockholders, (ii) the SCP
Investor, (iii) the Datapipe Investor and (iv) each Transferee of an Apollo
Stockholder, the SCP Investor or the Datapipe Investor to whom an Apollo
Stockholder, the SCP Investor or the Datapipe Investor, as applicable, has
Transferred rights in accordance with Section 2.1(a) and Section 8.4.

“Demand Notice” shall have the meaning ascribed to it in Section 2.1(b).

“Demand Registration” shall mean a registration of Shares pursuant to
Section 2.1.

“Demand Rights” shall have the meaning ascribed to it in Section 2.1(a).

“Determination Date” shall have the meaning ascribed to it in Section 2.2(e).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“FINRA” shall mean the Financial Industry Regulatory Authority or any successor
regulatory authority.

“Holders” shall mean the holders of Registrable Securities who are parties
hereto (including, for the avoidance of doubt, Transferees of such Holders that
acquire Registrable Securities in accordance with Section 8.4 and execute an
Adoption Agreement in accordance with Section 8.4).

“Information” shall have the meaning ascribed to it in Section 4.1(h).

“Initial Notice” shall have the meaning ascribed to it in Section 3.1.

“Inspectors” shall have the meaning ascribed to it in Section 4.1(i).

“Investor Shelf Holders” shall have the meaning ascribed to it in
Section 2.2(c)(i).

“Lock-up Period” shall have the meaning ascribed to it in Section 2.6(a).

“Marketed Underwritten Shelf Take-Down” shall have the meaning ascribed to it in
Section 2.2(c)(ii).

“Non-Marketed Shelf Take-Down” shall have the meaning ascribed to it in
Section 2.2(d).

“Person” shall be construed broadly and shall include, without limitation, an
individual, a partnership, a limited liability company, a corporation, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization and a governmental entity or any department, agency or political
subdivision thereof.

“Piggyback Notice” shall have the meaning ascribed to it in Section 3.1(a).

“Piggyback Registration” shall mean any registration pursuant to Section 3.1(a).

“Prospectus” shall mean the prospectus included in any Registration Statement,
as amended or supplemented by any prospectus supplement with respect to the
terms of the offering of any portion of the securities covered by such
Registration Statement and, in each case, by all other amendments and
supplements to such prospectus, including post-effective amendments and, in each
case, all material incorporated by reference in such prospectus.

“Records” shall have the meaning ascribed to it in Section 4.1(i).

“Registrable Securities” shall mean, with respect to any Holder, at any time,
the Shares held or beneficially owned by such Holder at such time or which such
Holder has the right to acquire pursuant to the exercise of any option, warrant
or right or the conversion or exchange of any convertible or exchangeable
security held by such Holder at such time, regardless of whether then
exercisable, convertible or exchangeable; provided, however, that as to any
Registrable Securities, such securities shall cease to be Registrable Securities
(i) upon the sale thereof pursuant to an effective registration statement,
(ii) upon the sale thereof pursuant to Rule 144 or Rule 145 under the Securities
Act, (iii) when the Holder of such securities holds less than one percent (1%)

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of the then issued and outstanding shares of Common Stock (determined as the
aggregate number of Registrable Securities held by such Holder with all of its
Affiliates) and such securities are eligible for sale pursuant to Rule 144 under
the Securities Act (or any successor provision) without compliance with the
manner of sale, volume and other limitations under such rule and are not
otherwise subject to any transfer restriction, (iv) when such securities cease
to be outstanding or (v) if such securities shall have been otherwise
transferred and new certificates or book-entries for them not bearing a legend
restricting transfer shall have been delivered by the Company and such
securities may be publicly resold without registration under the Securities Act.

“Registration Statement” shall mean any Registration Statement of the Company
which covers the Registrable Securities, including any preliminary Prospectus
and the Prospectus, amendments and supplements to such Registration Statement,
including post-effective amendments, all exhibits thereto and all material
incorporated by reference in such Registration Statement.

“Requesting Holder” shall mean the Holder exercising a Demand Right.

“Restricted Shelf Take-Down” shall have the meaning ascribed to it in
Section 2.2(c)(iii).

“Restricted Shelf Take-Down Notice” shall have the meaning ascribed to it in
Section 2.2(c)(iii).

“Rule 144” shall mean Rule 144 under the Securities Act (or successor rule).

“SCP Investor” shall mean, collectively, Searchlight Capital II, L.P., a Cayman
Islands limited partnership, and Searchlight Capital II PV, L.P., a Cayman
Islands limited partnership.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Selling Investors” shall mean the Holders selling Registrable Securities
pursuant to a Registration Statement under this Agreement.

“Selling Investors’ Counsel” shall have the meaning set forth in Section 4.1(b).

“Shares” shall mean shares of Common Stock and shall also include any security
of the Company issued in respect of or in exchange for such securities of the
Company, whether by way of dividend or other distribution, split,
recapitalization, merger, rollup transaction, consolidation or reorganization.

“Shelf Holder” shall have the meaning ascribed to it in Section 2.2(b).

“Shelf Registration” shall have the meaning ascribed to it in Section 2.2(a).

“Shelf Registration Statement” shall have the meaning ascribed to it in
Section 2.2(a).

“Shelf Take-Down” shall have the meaning ascribed to it in Section 2.2(b).

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Short-Form Registration Statement” shall mean a registration statement on
Form S-3 or any similar short-form registration statement, as it may be amended
from time to time, or any similar successor form.

“Subsidiary” shall mean each Person in which another Person owns or controls,
directly or indirectly, capital stock or other equity interests representing
more than 50% in voting power of the outstanding capital stock or other equity
interests.

“Take-Down Participation Notice” shall have the meaning ascribed to it in
Section 2.2(c)(iv).

“Transfer” shall mean any direct or indirect sale, assignment, transfer,
conveyance, gift, bequest by will or under intestacy laws, pledge, hypothecation
or other encumbrance, or any other disposition, of the stated security (or any
interest therein or right thereto, including the issuance of any total return
swap or other derivative whose economic value is primarily based upon the value
of the stated security) or of all or part of the voting power (other than the
granting of a revocable proxy) associated with the stated security (or any
interest therein) whatsoever, or any other transfer of beneficial ownership of
the stated security, with or without consideration and whether voluntarily or
involuntarily (including by operation of law).

“Transferee” shall mean a Person acquiring Shares pursuant to a Transfer.

“Underwritten Offering” shall mean a sale, on the Company’s or any Holder’s
behalf, of Shares by the Company or a Holder to an underwriter for reoffering to
the public.

“Underwritten Shelf Take-Down” shall have the meaning ascribed to it in
Section 2.2(c).

“Underwritten Shelf Take-Down Notice” shall have the meaning ascribed to it in
Section 2.2(c).

“Well-Known Seasoned Issuer” shall mean a “well-known seasoned issuer” as
defined in Rule 405 (or successor rule) promulgated under the Securities Act.

ARTICLE II

DEMAND AND SHELF REGISTRATION

Section 2.1 Right to Demand; Demand Notices.

(a) Holders’ Demand for Registration. Subject to the provisions of this
Article II, at any time and from time to time, each Demand Holder shall have the
right to request in writing that the Company register the sale under the
Securities Act of all or part of the Registrable Securities beneficially owned
by such Demand Holder or its Affiliates (a “Demand Right”). Notwithstanding the
foregoing:

(i) each Apollo Stockholder shall have an unlimited number of Demand Rights;
provided, that, subject to Section 8.4, each Apollo Stockholder may provide a
Transferee with the following Demand Rights: (A) no Demand Rights if such
Transferee acquires less than 5% of the outstanding Shares, (B) one Demand Right
if such Transferee acquires at least 5% but not more than 15% of the outstanding
Shares and (C) two Demand Rights if such Transferee acquires at least 15% of the
outstanding Shares;

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) the SCP Investor shall have, in the aggregate, three Demand Rights and the
Datapipe Investor shall have one Demand Right (in each case, reduced by the
number of Underwritten Shelf Take-Downs that such Holder initiates under
Section 2.2(c)); provided, that no Demand Registration shall be deemed to be a
Demand Registration for the purposes of this clause (ii) if the SCP Investor or
Datapipe Investor, as applicable, requesting such Demand Registration is not
able to sell all of the Registrable Securities proposed to be sold therein as a
result of the participation of any other Holder in such Demand Registration or
the application of Section 2.5(b); provided, further, that, (A) the Company
shall not be obligated to take any action to effect any Demand Registration at
the request of the SCP Investor or the Datapipe Investor until the one-year
anniversary of the closing of the Company’s initial public offering unless
(x) the Company is eligible to file a Shelf Registration Statement using a
Short-Form Registration Statement and the Lock-up Period relating to the initial
public offering has expired or (y) the prior written consent of the Company is
obtained, or (B) unless otherwise agreed in writing by the Company, the Company
shall not be obligated to take any action to effect more than one Demand
Registration or Underwritten Shelf Take-Down at the request of the SCP Investor
in any 12-month period and (C) subject to Section 8.4, the SCP Investor and the
Datapipe Investor each may provide a Transferee with all of (or in the case of
the SCP Investor, a portion of) its remaining Demand Rights so long as the SCP
Investor or the Datapipe Investor, as applicable, Transfers at least 50% of the
Shares that it holds as of the date of this Agreement (subject, in each case, to
Section 8.16) to such Transferee;

(iii) a Demand Right may be exercised only if (x) the aggregate offering price
of the Shares to be sold by the Demand Holder and its Affiliates in the
applicable offering (before deduction of underwriter discounts and commissions)
is reasonably expected to exceed, in the aggregate, $66.0 million or (y) such
Demand Right is exercised with respect to all remaining Registrable Securities
held by the Demand Holder; provided, that if the Company has previously effected
a Demand Registration pursuant to this Section 2.1, the Company shall not be
required to effect an additional Demand Registration pursuant to this
Section 2.1 until a period of 75 days shall have elapsed from the date on which
such previous registration became effective.

(b) Demand Notices. All requests made pursuant to this Section 2.1 shall be made
by providing written notice to the Company (each such written notice, a “Demand
Notice”), which notice shall (i) specify the aggregate number and class or
classes of Registrable Securities proposed to be registered by the Demand Holder
(and its Affiliates) providing such Demand Notice and (ii) state the intended
methods of disposition in the offering (including whether or not such offering
shall be an Underwritten Offering).

(c) Demand Filing. Subject to Section 2.3, promptly (but in any event within
five (5) Business Days) after receipt of any Demand Notice, the Company shall
give written notice of the Demand Notice to all other Holders of Registrable
Securities and otherwise comply with Section 3.1. Subject to Section 2.3, the
Company shall use reasonable best efforts to file the registration statement in
respect of a Demand Notice as soon as practicable and, in any event, within 90
days after receiving a Demand Notice and shall use reasonable best efforts to
cause the same to be declared effective by the Commission as promptly as
practicable after such filing.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) Demand Registration Form. Registrations under this Section 2.1 shall be on
such appropriate registration form of the Commission that the Company is
eligible to use (i) as reasonably requested by the Requesting Holder (which form
may include a confidential submission if permitted under applicable rules of the
Commission) and (ii) as shall permit the disposition of the Registrable
Securities in accordance with the intended method or methods of disposition
specified in the Demand Notice. If, in connection with any registration under
this Section 2.1 that is requested by the Requesting Holder to be on a
Short-Form Registration Statement, the managing underwriter, if any, shall
advise the Company that in its opinion, or if the Company independently
determines in good faith, the use of another permitted form is of material
importance to the success of the offering, then such registration shall be
permitted to be on such other permitted form.

(e) Demand Withdrawal. A Requesting Holder may withdraw all or any portion of
its Registrable Securities from a Demand Registration by providing written
notice to the Company at least five (5) Business Days prior to the earliest of
(i) effectiveness of the applicable Registration Statement, (ii) the filing of
any Registration Statement relating to such Demand Registration that includes a
pricing range or (iii) the commencement of a roadshow relating to the
Registration Statement for such Demand Registration, and no such registration
shall be counted for purposes of determining the number of Demand Registrations
to which such Requesting Holder is entitled pursuant to Section 2.1(a) if the
Requesting Holder withdraws all of its Registrable Securities from such Demand
Registration.

Section 2.2 Shelf Registration.

(a) Filing. Notwithstanding anything contained in this Agreement to the
contrary, (i) from and after such time as the Company shall have qualified for
the use of a Short-Form Registration Statement, upon the written request by the
Apollo Stockholders or the SCP Investor, (A) subject to Section 2.3, promptly
(but in any event within five (5) Business Days) after receipt of any such
written request, the Company shall give written notice to all other Holders of
Registrable Securities and otherwise comply with Section 3.1; provided, however,
that the Apollo Stockholders may request the inclusion of their Registrable
Securities in such Shelf Registration Statement at any time or from time to
time, and the Company shall add such Registrable Securities and the securities
of any other Holder designated by the Company to the Shelf Registration
Statement as promptly as practicable, and (B) the Company shall use its
reasonable best efforts to file as soon as reasonably practicable and in any
event within 60 days with the Commission a Short-Form Registration Statement (a
“Shelf Registration Statement”) to register the sale of all or a portion of the
Registrable Securities then outstanding on a delayed or continuous basis in
accordance with Rule 415 under the Securities Act (a “Shelf Registration”) and
(ii) the Company shall use its reasonable best efforts to cause to be declared
effective the Shelf Registration Statement as promptly as practicable after such
filing. In no event shall the Company be required to file, and maintain
effectiveness of, more than one Shelf Registration Statement at any one time
pursuant to this Section 2.2. For the avoidance of doubt, no request for the
filing of a Shelf Registration Statement pursuant to this Section 2.2(a) shall
count as a Demand Registration for purposes of Section 2.1(a).

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Shelf Take-Downs. Any Holder whose Registrable Securities are included in an
effective Shelf Registration Statement (a “Shelf Holder”) may initiate an
offering or sale of all or part of such Registrable Securities (a “Shelf
Take-Down”), in which case the provisions of this Section 2.2 shall apply.
Notwithstanding the foregoing:

(i) any such Shelf Holder may initiate an unlimited number of Non-Marketed Shelf
Take-Downs pursuant to Section 2.2(d) below; provided, that such Non-Marketed
Shelf Take-Downs do not constitute an Underwritten Shelf Take-Down;

(ii) each Apollo Stockholder may initiate an unlimited number of Underwritten
Offerings (including any block trade) pursuant to Section 2.2(c) below;
provided, that, subject to Section 8.4, each Apollo Stockholder may provide a
Transferee with the following Underwritten Shelf Take-Down rights: (A) such
Transferee may not initiate any Underwritten Offerings (including any block
trade) if such Transferee acquires less than 5% of the outstanding Shares,
(B) such Transferee may initiate one Underwritten Offering (including any block
trade) pursuant to Section 2.2(c) below if such Transferee acquires at least 5%
but not more than 15% of the outstanding Shares and (C) such Transferee may
initiate up to two Underwritten Offerings (including any block trade) pursuant
to Section 2.2(c) below if such Transferee acquires at least 15% of the
outstanding Shares; and

(iii) the SCP Investor may initiate, in the aggregate, up to three Underwritten
Offerings and the Datapipe Investor may initiate one Underwritten Offering (in
each case, including any block trades and reduced by the number of Demand
Registrations previously exercised by such Holder under Section 2.1) pursuant to
Section 2.2(c) below; provided, that (A) no Underwritten Shelf Take-Down shall
be deemed to have been exercised or to count against the number of Demand
Registrations for the purposes of Section 2.1 if such Shelf Holder is not able
to sell all of the Registrable Securities proposed to be sold therein as a
result of the participation of any other Holder in any such Underwritten Shelf
Take-Down and the application of Section 2.5(b); (B) the Company shall not be
obligated to take any action to effect more than one Demand Registration or
Underwritten Shelf Take-Down at the request of the SCP Investor in any 12-month
period; and (C) subject to Section 8.4, the SCP Investor and the Datapipe
Investor each may provide a Transferee with all of (or in the case of the SCP
Investor, a portion of) its remaining Underwritten Shelf Take-Down rights under
this Section 2.2(b)(iii) so long as the SCP Investor or the Datapipe Investor,
as applicable, Transfers at least 50% of the Shares that it holds as of the date
of this Agreement (subject, in each case, to Section 8.16) to such Transferee;
and

(iv) in the case of clauses (ii) and (iii) of this Section 2.2(b), (A) in each
case, the Registrable Securities proposed to be sold by the initiating Shelf
Holder shall be required to (x) have a reasonably anticipated aggregate offering
price of at least $66.0 million (before deduction of underwriting discounts and
commissions) or (y) constitute all remaining Registrable Securities held by such
Shelf Holder and (B) if the

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Company has previously effected a Shelf Take-Down that is an Underwritten
Offering pursuant to this Section 2.2, the Company shall not be required to
effect an additional Shelf Take-Down that is an Underwritten Offering pursuant
to this Section 2.2 until a period of 75 days shall have elapsed from the date
of such prior Shelf Take-Down that was an Underwritten Offering.

(c) Underwritten Shelf Take-Downs.

(i) Subject to Section 2.2(b), if a Demand Holder that is a Shelf Holder
(collectively, “Investor Shelf Holders”) so elects in a written request
delivered to the Company (an “Underwritten Shelf Take-Down Notice”), a Shelf
Take-Down may be in the form of an Underwritten Offering (an “Underwritten Shelf
Take-Down”) and, if necessary, the Company shall use its reasonable best efforts
to file and effect an amendment or supplement to its Shelf Registration
Statement for such purpose as soon as practicable. Such initiating Investor
Shelf Holder shall indicate in such Underwritten Shelf Take-Down Notice the
number of Registrable Securities of such Investor Shelf Holder to be included in
such Underwritten Shelf Take-Down and whether it intends for such Underwritten
Shelf Take-Down to involve a customary “road show” (including an “electronic
road show”) or other marketing effort by the underwriters (a “Marketed
Underwritten Shelf Take-Down”); provided, that any such Underwritten Shelf
Take-Down requested by an Investor Shelf Holder shall be deemed to reduce the
number of Demand Rights such Investor Shelf Holder is entitled to under
Section 2.1(a).

(ii) Promptly upon delivery of an Underwritten Shelf Take-Down Notice with
respect to a Marketed Underwritten Shelf-Take Down (but in no event more than
ten (10) days prior to the expected date of such Marketed Underwritten Shelf
Take-Down), the Company shall promptly deliver a written notice of such Marketed
Underwritten Shelf Take-Down to all Investor Shelf Holders with Registrable
Securities under such Shelf Registration Statement and, in each case, subject to
Section 2.5(b) and Section 2.7, the Company shall include in such Marketed
Underwritten Shelf Take-Down all such Registrable Securities of such Investor
Shelf Holders that are registered on such Shelf Registration Statement for which
the Company has received written requests, which requests must specify the
aggregate amount of such Registrable Securities of such Holder to be offered and
sold pursuant to such Marketed Underwritten Shelf Take-Down, for inclusion
therein at least three (3) Business Days prior to the expected date of such
Marketed Underwritten Shelf Take-Down.

(iii) Subject to Section 2.2(b), if an Investor Shelf Holder desires to effect
an Underwritten Shelf Take-Down that is not a Marketed Underwritten Shelf
Take-Down (a “Restricted Shelf Take-Down”), the Investor Shelf Holder initiating
such Restricted Shelf Take-Down shall provide written notice (a “Restricted
Shelf Take-Down Notice”) of such Restricted Shelf Take-Down to the other
Investor Shelf Holders as far in advance of the completion of such Restricted
Shelf Take-Down as shall be reasonably practicable in light of the circumstances
applicable to such Restricted Shelf Take-Down, which Restricted Shelf Take-Down
Notice shall set forth (A) the total number of Registrable Securities expected
to be offered and sold in such Restricted Shelf Take-Down, (B) the expected plan
of distribution of such Restricted Shelf Take-Down and (C) an

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

invitation to the other Investor Shelf Holders to elect to include in the
Restricted Shelf Take-Down Registrable Securities held by such other Investor
Shelf Holders (but subject to Section 2.5(b) and Section 2.7) and (D) the action
or actions required (including the timing thereof) in connection with such
Restricted Shelf Take-Down with respect to the other Investor Shelf Holders if
any such Investor Shelf Holder elects to exercise such right. Any Restricted
Shelf Take-Down shall be (x) deemed to reduce the number of Demand Rights the
initiating Investor Shelf Holder is entitled to under Section 2.1(a), (y)
required to comply with a minimum size requirement equal to fifty percent (50%)
of the minimum size requirements set forth in Section 2.2(b) (unless the
initiating Investor Shelf Holder requests the filing of a new Shelf Registration
Statement in order to effect such Restricted Shelf Take-Down and at such time
the Company is not eligible to use an Automatic Shelf Registration Statement, in
which case the minimum size requirements set forth in Section 2.2(b) shall
apply), and (z) subject to the limits set forth in Section 2.2(b).

(iv) Upon delivery of a Restricted Shelf Take-Down Notice, the other Investor
Shelf Holders may elect to sell Registrable Securities in such Restricted Shelf
Take-Down, at the same price per Registrable Security and pursuant to the same
terms and conditions with respect to payment for the Registrable Securities as
agreed to by the initiating Investor Shelf Holder, by sending an irrevocable
written notice (a “Take-Down Participation Notice”) to the initiating Investor
Shelf Holder, indicating its election to participate in the Restricted Shelf
Take-Down and the total number of its Registrable Securities to include in the
Restricted Shelf Take-Down (but, in all cases, subject to Section 2.5(b) and
Section 2.7).

(v) Notwithstanding the delivery of any Underwritten Shelf Take-Down Notice, all
determinations as to whether to complete any Underwritten Shelf Take-Down and as
to the timing, manner, price and other terms of any Underwritten Shelf Take-Down
shall be at the discretion of the Investor Shelf Holder initiating the
Underwritten Shelf Take-Down.

(d) Non-Marketed Shelf Take-Downs. If a Shelf Holder desires to effect a Shelf
Take-Down that does not constitute an Underwritten Shelf Take-Down (a
“Non-Marketed Shelf Take-Down”), such Shelf Holder shall so indicate in a
written request delivered to the Company no later than three (3) Business Days
prior to the expected date of such Non-Marketed Shelf Take-Down (or such shorter
period as the Company may agree), which request shall include (i) the aggregate
number and class or classes of Registrable Securities expected to be offered and
sold in such Non-Marketed Shelf Take-Down, (ii) the expected plan of
distribution of such Non-Marketed Shelf Take-Down and (iii) the action or
actions required (including the timing thereof) in connection with such
Non-Marketed Shelf Take-Down, and, if necessary, the Company shall use its
reasonable best efforts to file and effect an amendment or supplement to its
Shelf Registration Statement for such purpose as soon as practicable.

(e) Filing for Well-Known Seasoned Issuer. Upon the Company becoming a
Well-Known Seasoned Issuer, (x) the Company shall give written notice to all of
the Holders as promptly as practicable but in no event later than ten
(10) Business Days thereafter and such notice shall describe, in reasonable
detail, the basis on which the Company has become a Well-Known Seasoned Issuer,
and (y) the Company shall, upon written request by either Apollo

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Stockholder, as promptly as practicable, but in no event later than 20 Business
Days after receiving such request, use its reasonable best efforts to register,
under an Automatic Shelf Registration Statement, the sale of all of the
Registrable Securities in accordance with the terms of this Agreement. The
Company agrees that if any Holder beneficially owns any Registrable Securities
three years after the filing of the most recent Automatic Shelf Registration
Statement in compliance with this Section 2.2(e), the Company shall file and
cause to remain effective a new Automatic Shelf Registration Statement that
registers the sale of any Registrable Securities that remain outstanding at such
time. The Company shall give written notice of filing such Registration
Statement to all of the Holders as promptly as practicable thereafter. At any
time after the filing of an Automatic Shelf Registration Statement by the
Company, if the Company is no longer a Well-Known Seasoned Issuer (the
“Determination Date”), within ten (10) Business Days after such Determination
Date, the Company shall (A) give written notice thereof to all of the Holders
and (B) to the extent the Company continues to qualify for the use of Form S-3
promulgated under the Securities Act or any successor form thereto, the Company
shall file, if necessary, a Short-Form Registration Statement (or a
post-effective amendment converting the Automatic Shelf Registration Statement
to a Short-Form Registration Statement) covering all of the Registrable
Securities, and the Company shall use its reasonable best efforts to have such
Short-Form Registration Statement declared effective as promptly as practicable
after the date the Automatic Shelf Registration Statement is no longer useable
by the Holders to sell their Registrable Securities.

(f) Continued Effectiveness. The Company shall use its reasonable best efforts
to keep the Shelf Registration Statement filed pursuant to Section 2.2(a) or
Section 2.2(e) hereof, as applicable, continuously effective under the
Securities Act in order to permit the Prospectus forming a part thereof to be
usable by an Investor Shelf Holder until the earlier of (i) the date as of which
all Registrable Securities registered by such Shelf Registration Statement have
been sold and (ii) such shorter period as Investor Shelf Holders holding a
majority of the Registrable Securities may reasonably determine.

Section 2.3 Deferral or Suspension of Registration. If (a) the Company receives
a Demand Notice, a request to file a Shelf Registration Statement, or a written
request from a Shelf Holder for a Shelf Take-Down and the Board of Directors, in
its good faith judgment, determines that it would be materially adverse to the
Company for such Registration Statement to be filed or declared effective on or
before the date such filing or effectiveness would otherwise be required
hereunder, or for such Registration Statement or prospectus included therein to
be used to sell Shares or for such Shelf Take-Down to be effected, because such
action would: (i) materially interfere with a significant acquisition, corporate
reorganization, or other similar transaction involving the Company; (ii) based
on the advice of the Company’s outside counsel, require disclosure of material
non-public information that the Company has a bona fide business purpose for
preserving as confidential; or (iii) render the Company unable to comply with
requirements under the Securities Act or the Exchange Act, or (b) the Company is
subject to any of its customary suspension or blackout periods, for all or part
of the period of such blackout period, or upon issuance by the Commission of a
stop order suspending the effectiveness of any Registration Statement or the
initiation of proceedings with respect to such Registration Statement under
Section 8(d) or 8(e) of the Securities Act, then the Company shall have the
right to defer such filing (but not the preparation), initial effectiveness or
continued use of a Registration Statement and the prospectus included therein
for a period of not more than 60 days (or such longer period as the Requesting
Holder or Shelf Holder, as applicable, may determine). If the Company shall so

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

postpone the filing or initial effectiveness of a Registration Statement with
respect to a Demand Notice and if the Requesting Holder within 30 days after
receipt of the notice of postponement advises the Company in writing that it has
determined to withdraw such Demand Notice, then such Demand Registration shall
be deemed to be withdrawn and shall not be deemed to be an exercise of one of
the Demand Rights to which such Requesting Holder is entitled under Section 2.1.
Unless consented to in writing by the Holders, the Company shall not use the
deferral or suspension rights provided under this Section 2.3 (x) more than
twice in any 12-month period (except that the Company shall be able to use this
right more than twice in any 12-month period if the Company is exercising such
right during the 15-day period prior to the Company’s regularly scheduled
quarterly earnings announcement date and the total number of days of
postponement in such 12-month period does not exceed 120 days) or (y) except as
contemplated in the parenthetical in (x) immediately above, in the aggregate for
more than 90 days in any 12-month period. In the event of any deferral or
suspension pursuant to this Section 2.3, the Company shall (i) use its
reasonable best efforts to keep the Requesting Holder, if applicable, apprised
of the estimated length of the anticipated delay; and (ii) notify the Requesting
Holder or Shelf Holders, as applicable, promptly upon termination of the
deferral or suspension. After the expiration of the deferral or suspension
period and without any further request from the Requesting Holder or Shelf
Holders, as applicable, to the extent such Requesting Holder has not withdrawn
the Demand Notice, if applicable, the Company shall as promptly as reasonably
practicable prepare and file a Registration Statement or post-effective
amendment or supplement to the applicable Registration Statement or document, or
file any other required document, as applicable, so that, as thereafter
delivered to purchasers of the Registrable Securities included therein, the
prospectus will not include a material misstatement or omission and will be
effective and useable for the sale of Registrable Securities.

Section 2.4 Effective Registration Statement. A registration requested pursuant
to this Article II shall not be deemed to have been effected:

(a) unless a registration statement with respect thereto has been declared
effective by the Commission and remains effective in compliance with the
provisions of the Securities Act and the laws of any U.S. state or other
jurisdiction applicable to the disposition of Registrable Securities covered by
such registration statement for not less than 180 days (or such shorter period
as will terminate when all of such Registrable Securities shall have been
disposed of in accordance with such registration statement) or, if such
registration statement relates to an underwritten offering, such longer period
as, in the opinion of counsel for the Company, a prospectus is required by law
to be delivered in connection with sales of Registrable Securities by an
underwriter or dealer;

(b) if, after it becomes effective, such registration is interfered with by any
stop order, injunction or other order or requirement of the Commission or other
governmental authority or court for any reason other than a violation of
applicable law solely by any Selling Investor and has not thereafter become
effective; or

(c) if, in the case of an Underwritten Offering, the conditions to closing
specified in an underwriting agreement applicable to the Company are not
satisfied or waived other than by reason of any breach or failure by any Selling
Investor.

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.5 Selection of Underwriters; Cutback.

(a) Selection of Underwriters. If a Requesting Holder intends to offer and sell
the Registrable Securities covered by its request under this Article II by means
of an Underwritten Offering, such Requesting Holder shall, in reasonable
consultation with other participating Holders, select the managing underwriter
or underwriters to administer such offering, which managing underwriter or
underwriters shall be firms of nationally recognized standing and shall be
reasonably acceptable to the Company. If an Investor Shelf Holder intends to
offer and sell the Registrable Securities covered by its request under this
Article II by means of an Underwritten Shelf Take-Down, the participating
Investor Shelf Holders shall mutually select the managing underwriter or
underwriters to administer such offering, which managing underwriter or
underwriters shall be firms of nationally recognized standing and shall be
reasonably acceptable to the Company. For the avoidance of doubt, nationally
recognized investment banks shall be deemed reasonably acceptable for purposes
of this Section 2.5.

(b) Underwriter’s Cutback. Notwithstanding any other provision of this
Article II or Section 3.1, if the managing underwriter or underwriters of an
Underwritten Offering in connection with a Demand Registration or a Shelf
Registration advise the Company in their good faith opinion that the inclusion
of all such Registrable Securities proposed to be included in the Registration
Statement or such Underwritten Offering would be reasonably likely to interfere
with the successful marketing, including, but not limited to, the pricing,
timing or distribution, of the Registrable Securities to be offered thereby or
in such Underwritten Offering, and no Holder has delivered a Piggyback Notice
with respect to such Underwritten Offering, then the number of Shares proposed
to be included in such Registration Statement or Underwritten Offering shall be
allocated among the Company, the Selling Investors and all other Persons selling
Shares in such Underwritten Offering in the following order:

(i) first, the Registrable Securities of the class or classes proposed to be
registered held by the Holder that initiated such Demand Registration, Shelf
Registration or Underwritten Offering and the Registrable Securities of the same
class or classes (or convertible at the Holder’s option into such class or
classes) held by other Holders requested to be included in such Demand
Registration, Shelf Registration or Underwritten Offering (pro rata among the
respective Holders of such Registrable Securities in proportion, as nearly as
practicable, to the amounts of Registrable Securities requested to be included
in such registration by each such Holder at the time of such Demand
Registration, Shelf Registration or Underwritten Offering);

(ii) second, all other securities of the same class or classes (or convertible
at the holder’s option into such class or classes) requested to be included in
such Demand Registration, Shelf Registration or Underwritten Offering other than
Shares to be sold by the Company; and

(iii) third, the Shares of the same class or classes to be sold by the Company.

No Registrable Securities excluded from the underwriting by reason of the
underwriter’s marketing limitation shall be included in such registration or
offering. If the underwriter has not limited the number of Registrable
Securities to be underwritten, the Company may include securities for its own
account (or for the account of any other Persons) in such registration if the
underwriter so agrees and if the number of Registrable Securities would not
thereby be limited.

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.6 Lock-up.

(a) If requested by the managing underwriters in connection with any
Underwritten Offering, each Holder (i) who beneficially owns 1% or more of the
outstanding Shares or (ii) who is a natural person and serving as a director or
executive officer of the Company shall agree to be bound by customary lock-up
agreements providing that such Holder shall not, directly or indirectly, effect
any Transfer (including sales pursuant to Rule 144) of any such Shares without
prior written consent from the underwriters managing such Underwritten Offering
during a period beginning on the date of launch of such Underwritten Offering
and ending up to 90 days from and including the date of pricing or such shorter
period as reasonably requested by the underwriters managing such Underwritten
Offering (the “Lock-Up Period”); provided that (A) the foregoing shall not apply
to any Shares that are offered for sale as part of such Underwritten Offering,
(B) such Lock-Up Period shall be no longer than and on substantially the same
terms as the lock-up period applicable to the Company and the executive officers
and directors of the Company and (C) such Lock-Up Period shall not commence
unless the Company notifies the Holders in writing prior to the commencement of
the Lock-Up Period. Each such Holder agrees to execute a customary lock-up
agreement in favor of the underwriters to such effect. The provisions of this
Section 2.6(a) will no longer apply to a Holder if (x) such Holder ceases to
hold any Shares or (y) except in the case of any Holder who is a current
director or executive officer of the Company, such Holder beneficially owns less
than 1% of the outstanding Shares.

(b) Nothing in Section 2.6(a) shall prevent: (i) any Holder that is a
partnership, limited liability company or corporation from (A) making a
distribution of Shares to the partners, members or stockholders thereof or
(B) Transferring Shares to an Affiliate of such Holder; (ii) any Holder who is
an individual from Transferring Shares to (A) an individual by will or the laws
of descent or distribution or by gift without consideration of any kind or (B) a
trust or estate planning-related entity for the sole benefit of such Holder or a
lineal descendant or antecedent or spouse; (iii) any Holder from (A) pledging,
hypothecating or otherwise granting a security interest in Shares or securities
convertible into or exchangeable for Shares to one or more lending institutions
as collateral or security for any loan, advance or extension of credit and any
transfer upon foreclosure upon such Shares or such securities or
(B) Transferring Shares pursuant to a final non-appealable order of a court or
regulatory agency or (iv) any Holder from Transferring Shares in a manner that
was permitted under, but subject to the conditions described in, the lock-ups
entered into in connection with the Company’s initial public offering; provided
that, in the case of clauses (i), (ii), (iii) and (iv), such Transfer is
otherwise in compliance with applicable securities laws and; provided, further,
that, in the case of clause (ii), subclause (B) of clause (i) and, if
applicable, clause (iv), each such Transferee agrees in writing to become
subject to the terms of this Agreement by executing an Adoption Agreement and
agrees to be bound by the applicable underwriter lock-up.

Section 2.7 Participation in Underwritten Offering; Information by Holder. No
Holder may participate in an Underwritten Offering hereunder unless such Holder
(a) agrees to sell such Holder’s Shares on the basis provided in any
underwriting arrangements, and in accordance with

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the terms and provisions of this Agreement, including any lock-up arrangements,
and (b) completes and executes all questionnaires, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements. In addition, the Holders shall furnish to the Company such
information regarding such Holder or Holders and the distribution proposed by
such Holders, as applicable, as the Company may reasonably request in writing
and as shall be required in connection with any registration, qualification or
compliance referred to in this Article II. Nothing in this Section 2.7 shall be
construed to create any additional rights regarding the registration of Shares
in any Person otherwise than as set forth herein.

Section 2.8 Registration Expenses. All expenses incident to the Company’s
performance of or compliance with this Agreement, including without limitation
(i) all registration and filing fees, and any other fees and expenses associated
with filings required to be made with any stock exchange, the Commission and
FINRA (including, if applicable, the fees and expenses of any “qualified
independent underwriter” and its counsel as may be required by the rules and
regulations of FINRA), (ii) all fees and expenses of compliance with state
securities or blue sky laws (including fees and disbursements of counsel for the
underwriters or Selling Investors in connection with blue sky qualifications of
the Shares and determination of their eligibility for investment under the laws
of such jurisdictions as the managing underwriters or the Demand Holders may
designate), (iii) all printing and related messenger and delivery expenses
(including expenses of printing certificates for the Shares in a form eligible
for deposit with The Depository Trust Company and of printing prospectuses, all
fees and disbursements of counsel for the Company and of all independent
certified public accountants of the Company and its Subsidiaries (including the
expenses of any special audit and “cold comfort” letters required by or incident
to such performance)), (iv) all fees and expenses incurred in connection with
the listing of the Shares on any securities exchange and all rating agency fees,
(v) all reasonable and documented out-of-pocket fees and disbursements of the
Selling Investors’ Counsel, (vi) all fees and documented out-of-pocket
disbursements of underwriters customarily paid by the issuer or sellers of
securities, including liability insurance if the Company so desires or if the
underwriters so require and expenses of any special experts retained in
connection with the requested registration (excluding underwriting discounts and
commissions and transfer taxes, if any, and fees and disbursements of counsel to
underwriters (other than such fees and disbursements incurred in connection with
any registration or qualification of Shares under the securities or blue sky
laws of any state)), (vii) Securities Act liability insurance or similar
insurance if the Company or the underwriters so require in accordance with
then-customary underwriting practice, (viii) fees and expenses of other Persons
retained by the Company, and the reasonable and documented fees and expenses of
one legal counsel chosen by the Holders of a majority of the Registrable
Securities included in such Demand Registration, Piggyback Registration or Shelf
Registration, as applicable, and (ix) for any Demand Holder, any other
reasonable expenses customarily paid by the issuers of securities, including
reasonable and documented legal fees and expenses for such Demand Holder’s legal
counsel if other than the legal counsel selected by the Holders in (viii) above,
will be borne by the Company, regardless of whether the Registration Statement
becomes effective (or such offering is completed) and whether or not all or any
portion of the Registrable Securities originally requested to be included in
such registration are ultimately included in such registration; provided,
however, that (x) any underwriting discounts, commissions or fees in connection
with the sale of the Registrable Securities will be borne by the Holders pro
rata on the basis of the number of Shares so registered and sold, (y) transfer
taxes with respect to the sale of Registrable Securities will be borne by the
Holder of such Registrable Securities and (z) the fees and expenses of any other
counsel, accountants or other persons retained or employed by any Holder will be
borne by such Holder.

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE III

PIGGYBACK REGISTRATION

Section 3.1 Notices.

(a) If the Company at any time proposes for any reason to register the sale of a
class or classes of Shares under the Securities Act (other than a registration
on Form S-4 or Form S-8, or any successor of either such form, or a registration
relating solely to the offer and sale to the Company’s directors or employees
pursuant to any employee stock plan or other employee benefit plan or
arrangement) whether or not Shares are to be sold by the Company or otherwise,
and whether or not in connection with any Demand Registration pursuant to
Section 2.1, any Shelf Registration pursuant to Section 2.2 or any other
agreement (such registration, a “Piggyback Registration”), the Company shall
give to each Holder holding Shares of the same class or classes proposed to be
registered (or convertible at the Holder’s option into such class or classes)
eligible to participate in such Piggyback Registration written notice of its
intention to so register the Shares at least ten (10) Business Days (or such
shorter period as reasonably practical) prior to the expected date of filing of
such Registration Statement or amendment thereto in which the Company first
intends to identify the selling stockholders and the number of Registrable
Securities to be sold (each such notice, an “Initial Notice”). The Company
shall, subject to the provisions of Section 3.2 and Section 3.3 below, use its
reasonable best efforts to include in such Piggyback Registration on the same
terms and conditions as the securities otherwise being sold, all Registrable
Securities of the same class or classes as the Shares proposed to be registered
(or convertible at the Holder’s option into such class or classes) with respect
to which the Company has received written requests from Holders for inclusion
therein within the time period specified by the Company in the applicable
Initial Notice, which time period shall be not less than five (5) Business Days
after sending the applicable Initial Notice (each such written request, a
“Piggyback Notice”), which Piggyback Notice shall specify the number of Shares
proposed to be included in the Piggyback Registration.

(b) If a Holder does not deliver a Piggyback Notice within the period specified
in Section 3.1(a), such Holder shall be deemed to have irrevocably waived any
and all rights under this Article III with respect to such registration (but not
with respect to future registrations in accordance with this Article III). For
the avoidance of doubt, no Piggyback Registration shall count towards the number
of Demand Registrations that a Demand Holder is entitled to make pursuant to
Section 2.1 or Underwritten Shelf Take-Downs that an Investor Shelf Holder is
entitled to make pursuant to Section 2.2.

(c) No registration effected under this Section 3.1 shall relieve the Company of
its obligation to effect any registration upon request under Section 2.1 or
Section 2.2 hereof, and no registration effected pursuant to this Section 3.1
shall be deemed to have been effected pursuant to Section 2.1 or Section 2.2
hereof. The Initial Notice, the Piggyback Notice and the contents thereof shall
be kept confidential until the public filing of the Registration Statement.

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 3.2 Underwriter’s Cutback. If the managing underwriter of an
Underwritten Offering (including an offering pursuant to Section 2.1 or
Section 2.2) that includes a Piggyback Registration advises the Company that it
is the managing underwriter’s good faith opinion that the inclusion of all such
Registrable Securities proposed to be included in the Registration Statement for
such Underwritten Offering would be reasonably likely to interfere with the
successful marketing, including, but not limited to, the pricing, timing or
distribution, of the Registrable Securities to be offered thereby, then the
number of Shares proposed to be included in such Underwritten Offering shall be
allocated among the Company, the Selling Investors and all other Persons selling
Shares in such Underwritten Offering in the following order:

(a) If the Piggyback Registration referred to in Section 3.1 is initiated as an
underwritten primary registration on behalf of the Company, then, with respect
to each class proposed to be registered:

(i) first, the Shares held by the Company of the class or classes proposed to be
registered that the Company proposes to sell, as applicable;

(ii) second, all Registrable Securities of the same class or classes (or
convertible at the Holder’s option into such class or classes) held by Holders
requested to be included in such Piggyback Registration (pro rata among the
respective Holders of such Registrable Securities in proportion, as nearly as
practicable, to the amounts of Registrable Securities requested to be included
in such registration by each such Holder at the time of such Piggyback
Registration); and

(iii) third, all other securities of the same class or classes (or convertible
at the holder’s option into such class or classes) requested to be included in
such Piggyback Registration.

(b) if the Piggyback Registration referred to in Section 3.1 is an underwritten
secondary registration on behalf of any Holder, then, with respect to each class
proposed to be registered:

(i) first, the Registrable Securities of the class or classes proposed to be
registered held by such Holder and the Registrable Securities of the same class
or classes (or convertible at the Holder’s option into such class or classes)
held by other Holders requested to be included in such Piggyback Registration
(pro rata among the respective Holders of such Registrable Securities in
proportion, as nearly as practicable, to the amounts of Registrable Securities
requested to be included in such registration by each such Holder at the time of
such Piggyback Registration);

(ii) second, all other securities of the same class or classes (or convertible
at the holder’s option into such class or classes) requested to be included in
such Piggyback Registration other than Shares to be sold by the Company; and

(iii) third, the Shares of the same class or classes to be sold by the Company.

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) if the Piggyback Registration referred to in Section 3.1 is an underwritten
secondary registration on behalf of any holder of Common Stock other than a
Holder, then, with respect to each class proposed to be registered:

(i) first, the Registrable Securities of the class or classes proposed to be
registered held by such holder;

(ii) second, the Registrable Securities of the same class or classes (or
convertible at the Holder’s option into such class or classes) held by Holders
requested to be included in such Piggyback Registration (pro rata among the
respective Holders of such Registrable Securities in proportion, as nearly as
practicable, to the amounts of Registrable Securities requested to be included
in such registration by each such Holder at the time of such Piggyback
Registration);

(iii) third, all other securities of the same class or classes (or convertible
at the holder’s option into such class or classes) requested to be included in
such Piggyback Registration other than Shares to be sold by the Company; and

(iv) fourth, the Shares of the same class or classes to be sold by the Company.

Section 3.3 Company Control. Except for a Registration Statement being filed in
connection with the exercise of a Demand Right or a Shelf Registration, the
Company may decline to file a Registration Statement after an Initial Notice has
been given or after receipt by the Company of a Piggyback Notice, and the
Company may withdraw a Registration Statement after filing and after such
Initial Notice or Piggyback Notice, but prior to the effectiveness of the
Registration Statement, provided that (i) the Company shall promptly notify the
Selling Investors in writing of any such action and (ii) nothing in this
Section 3.3 shall prejudice the right of any Demand Holder to immediately
request that such registration be effected as a registration under Section 2.1
or Section 2.2 to the extent permitted thereunder.

Section 3.4 Selection of Underwriters. If the Company intends to offer and sell
Shares by means of an Underwritten Offering (other than an offering pursuant to
Section 2.1 or Section 2.2), the Company shall select the managing underwriter
or underwriters to administer such Underwritten Offering, which managing
underwriter or underwriters shall be firms of nationally recognized standing.

Section 3.5 Withdrawal of Registration. Any Holder shall have the right to
withdraw all or a part of its Piggyback Notice by giving written notice to the
Company of such withdrawal at least five (5) Business Days prior to the earliest
of (i) effectiveness of the applicable Registration Statement, (ii) the filing
of any Registration Statement relating to such Piggyback Registration that
includes a price range or (iii) commencement of a roadshow relating to the
Registration Statement for such Piggyback Registration.

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE IV

REGISTRATION PROCEDURES

Section 4.1 Registration Procedures. If and whenever the Company is under an
obligation pursuant to the provisions of this Agreement to use its reasonable
best efforts to effect the registration of any Registrable Securities, the
Company shall, as expeditiously as practicable:

(a) in the case of Registrable Securities, use its reasonable best efforts to
cause a Registration Statement that registers such Registrable Securities to
become and remain effective for a period of 180 days or, if earlier, until all
of such Registrable Securities covered thereby have been disposed of; provided,
that, in the case of any registration of Registrable Securities on a Shelf
Registration Statement which are intended to be offered on a continuous or
delayed basis, such 180-day period shall be extended, if necessary, to keep the
registration statement continuously effective, supplemented and amended to the
extent necessary to ensure that it is available for sales of such Registrable
Securities, and to ensure that it conforms with the requirements of this
Agreement, the Securities Act and the policies, rules and regulations of the
Commission as announced from time to time, until the earlier of when (i) the
Holders have sold all of such Registrable Securities, (ii) all of such
Registrable Securities have become eligible for immediate sale pursuant to Rule
144 under the Securities Act by the Holder thereof without restriction by the
manner of sale, volume and other limitations under such rule and (iii) in the
case of an Automatic Shelf Registration Statement, such Automatic Shelf
Registration Statement has been effective for three years (provided that the
Company’s obligations hereunder shall be renewed with respect to such
Registrable Securities upon the filing of a new Automatic Shelf Registration
Statement pursuant to Section 2.2(e));

(b) furnish to each Selling Investor, at least ten (10) Business Days before
filing a Registration Statement, or such shorter period as reasonably practical,
copies of such Registration Statement or any amendments or supplements thereto,
which documents shall be subject to the review, comment and approval by one lead
counsel (and any reasonably necessary local counsel) selected by the Holders who
beneficially own a majority of such Registrable Securities, which counsel (who
may also be counsel to the Company), in each case, shall be subject to the
reasonable approval of each Demand Holder whose Registrable Securities are
included in such registration, and who shall represent all Selling Investors as
a group (the “Selling Investors’ Counsel”) (it being understood that such ten
(10) Business Day period need not apply to successive drafts of the same
document proposed to be filed so long as such successive drafts are supplied to
the Selling Investors’ Counsel in advance of the proposed filing by a period of
time that is customary and reasonable under the circumstances);

(c) furnish to each Selling Investor and each underwriter, if any, such number
of copies of final conformed versions of the applicable registration statement
and of each amendment and supplement thereto (in each case including all
exhibits and any documents incorporated by reference) reasonably requested by
such Selling Investor or underwriter in writing;

(d) in the case of Registrable Securities, prepare and file with the Commission
such amendments, including post-effective amendments, and supplements to such
Registration Statement and the applicable prospectus or prospectus supplement,
including any free

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

writing prospectus as defined in Rule 405 under the Securities Act, used in
connection therewith as may be (i) reasonably requested by any Holder (to the
extent such request relates to information relating to such Holder), or
(ii) necessary to keep such Registration Statement effective for at least the
period specified in Section 4.1(a) and to comply with the provisions of this
Agreement and the Securities Act with respect to the sale or other disposition
of such Registrable Securities, and furnish to each Selling Investor and to the
managing underwriter(s), if any, within a reasonable period of time prior to the
filing thereof a copy of any amendment or supplement to such registration
statement or prospectus; provided, however, that, with respect to each free
writing prospectus or other materials to be delivered to purchasers at the time
of sale of the Registrable Securities, the Company shall (i) ensure that no
Registrable Securities are sold “by means of” (as defined in Rule 159A(b) under
the Securities Act) such free writing prospectus or other materials without the
prior written consent of the sellers of the Registrable Securities, which free
writing prospectus or other materials shall be subject to the review of counsel
to such sellers and (ii) make all required filings of all free writing
prospectuses or other materials with the Commission as are required;

(e) notify in writing each Holder promptly (i) of the receipt by the Company of
any notification with respect to any comments by the Commission with respect to
such Registration Statement or any amendment or supplement thereto or any
request by the Commission for the amending or supplementing thereof or for
additional information with respect thereto, (ii) of the receipt by the Company
of any notification with respect to the issuance by the Commission of any stop
order suspending the effectiveness of such Registration Statement or any
amendment or supplement thereto or the initiation or threatening of any
proceeding for that purpose and (iii) of the receipt by the Company of any
notification with respect to the suspension of the qualification of such
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purposes and, in any such case as
promptly as reasonably practicable thereafter, prepare and file an amendment or
supplement to such registration statement or prospectus which will correct such
statement or omission or effect such compliance;

(f) use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
the Holders reasonably request and do any and all other acts and things which
may be reasonably necessary or advisable to enable such Holders to consummate
their disposition in such jurisdictions; provided, however, that the Company
will not be required to qualify generally to do business, subject itself to
general taxation or consent to general service of process in any jurisdiction
where it would not otherwise be required to do so but for this Section 4.1(f);

(g) furnish to each Selling Investor such number of copies of a summary
prospectus or other prospectus, including a preliminary prospectus and any other
prospectus filed under Rule 424 under the Securities Act, in conformity with the
requirements of the Securities Act, and such other documents as such Selling
Investors or any underwriter may reasonably request in writing;

(h) notify on a timely basis each Holder of such Registrable Securities at any
time when a prospectus relating to such Registrable Securities is required to be
delivered under the Securities Act, of the happening of any event as a result of
which the prospectus included in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing and, at the request of such Holder, as soon as practicable prepare and
furnish to such Holder a reasonable number of copies of a supplement to or an
amendment of such prospectus as may be necessary so that, as thereafter
delivered to the offeree of such securities, such prospectus shall not include
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing;

(i) make available for inspection by the Selling Investors, the Selling
Investors’ Counsel or any underwriter participating in any disposition pursuant
to such Registration Statement and any attorney, accountant or other agent
retained by any such Selling Investor or underwriter (collectively, the
“Inspectors”), all pertinent financial and other records, pertinent corporate
documents and properties of the Company (collectively, the “Records”), as shall
be necessary to enable them to exercise their due diligence responsibility, and
cause the Company’s officers, directors and employees to supply all information
(together with the Records, the “Information”) requested by any such Inspector
in connection with such Registration Statement and request that the independent
public accountants who have certified the Company’s financial statements make
themselves available, at reasonable times and for reasonable periods, to discuss
the business of the Company. Any of the Information which the Company determines
in good faith to be confidential, and of which determination the Inspectors are
so notified, shall not be disclosed by the Inspectors unless (i) the disclosure
of such Information is necessary to avoid or correct a misstatement or omission
in the Registration Statement, (ii) the release of such Information is requested
or required pursuant to a subpoena, order from a court of competent jurisdiction
or other interrogatory by a governmental entity or similar process; (iii) such
Information has been made generally available to the public; or (iv) such
information is or becomes available to such Inspector on a non-confidential
basis other than through the breach of an obligation of confidentiality
(contractual or otherwise). The Holder(s) of Registrable Securities agree that
they will, upon learning that disclosure of such Information is sought in a
court of competent jurisdiction or by another governmental entity, give notice
to the Company and allow the Company, at the Company’s expense, to undertake
appropriate action to prevent disclosure of the Information deemed confidential;

(j) in the case of an Underwritten Offering, deliver to the underwriters of such
Underwritten Offering a “comfort” letter in customary form and at customary
times and covering matters of the type customarily covered by such comfort
letters from its independent certified public accountants;

(k) in the case of an Underwritten Offering, deliver to the underwriters of such
Underwritten Offering a written and signed legal opinion or opinions in
customary form from its outside or in-house legal counsel dated the closing date
of the Underwritten Offering;

(l) provide a transfer agent and registrar (which may be the same entity and
which may be the Company) for such Registrable Securities and deliver to such
transfer agent and registrar such customary forms, legal opinions from its
outside or in-house legal counsel, agreements and other documentation as such
transfer agent and/or registrar so request;

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(m) issue to any underwriter to which any Selling Investors may sell Registrable
Securities in such offering certificates evidencing such Registrable Securities;

(n) upon the request of any Holder of the Registrable Securities included in
such registration, use reasonable best efforts to cause such Registrable
Securities to be listed on any national securities exchange on which any Shares
are listed or, if the Shares are not listed on a national securities exchange,
use its reasonable best efforts to qualify such Registrable Securities for
inclusion on such national securities exchange as the Company shall designate;

(o) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission and make available to its security
holders, as soon as reasonably practicable, earnings statements (which need not
be audited) covering a period of 12 months beginning within three months after
the effective date of the Registration Statement, which earnings statements
shall satisfy the provisions of Section 11(a) of the Securities Act;

(p) notify the Holders and the lead underwriter or underwriters, if any, and (if
requested) confirm such advice in writing, as promptly as reasonably practicable
after notice thereof is received by the Company when the applicable registration
statement or any amendment thereto has been filed or becomes effective and when
the applicable prospectus or any amendment or supplement thereto has been filed;

(q) use its reasonable best efforts to prevent the entry of, and use its
reasonable best efforts to obtain as promptly as reasonably practicable the
withdrawal of, any stop order with respect to the applicable registration
statement or other order suspending the use of any preliminary or final
prospectus;

(r) promptly incorporate in a prospectus supplement or post-effective amendment
to the applicable registration statement such information as the lead
underwriter or underwriters, if any, and the Holders holding a majority of each
class of Registrable Securities being sold agree (with respect to the relevant
class) should be included therein relating to the plan of distribution with
respect to such class of Registrable Securities; and make all required filings
of such prospectus supplement or post-effective amendment as promptly as
reasonably practicable after being notified of the matters to be incorporated in
such prospectus supplement or post-effective amendment;

(s) cooperate with each Holder and each underwriter or agent, if any,
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with
FINRA;

(t) provide a CUSIP number or numbers for all such shares, in each case not
later than the effective date of the applicable registration statement;

(u) to the extent reasonably requested by the lead or managing underwriters in
connection with an Underwritten Offering (including an Underwritten Offering
pursuant to Section 2.1 or Section 2.2), send appropriate officers of the
Company to attend any “road shows” scheduled in connection with any such
Underwritten Offering, with all out of pocket costs and expenses incurred by the
Company or such officers in connection with such attendance to be paid by the
Company;

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(v) enter into such agreements (including an underwriting agreement in customary
form) and take such other actions as the Selling Investor or Selling Investors,
as the case may be, owning at least a majority of the Registrable Securities
covered by any applicable registration statement shall reasonably request in
order to expedite or facilitate the disposition of such Registrable Securities,
including customary indemnification and contribution to the effect and to the
extent provided in Article V hereof; and

(w) subject to all the other provisions of this Agreement, use its reasonable
best efforts to take all other steps necessary to effect the registration,
marketing and sale of such Registrable Securities contemplated hereby.

ARTICLE V

INDEMNIFICATION

Section 5.1 Indemnification by the Company. The Company agrees to indemnify and
hold harmless, to the full extent permitted by law, each Selling Investor, its
Affiliates and their respective officers, directors, managers, partners, members
and representatives, and each of their respective successors and assigns,
against any losses, claims, damages, liabilities and expenses caused by any
violation by the Company of the Securities Act or the Exchange Act applicable to
the Company and relating to action or inaction required of the Company in
connection with the registration contemplated by a Registration Statement or any
untrue or alleged untrue statement of a material fact contained in any
Registration Statement, prospectus, or preliminary prospectus or any amendment
thereof or supplement thereto, or any other disclosure document (including
reports and other documents filed under the Exchange Act and any document
incorporated by reference therein) or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as the same was made in
reliance on and in conformity with any information furnished in writing to the
Company by such Selling Investor expressly for use therein; provided, however,
that the Company shall not be liable in any such case to the extent that any
such loss, claim, damage, liability or expense arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in any Registration Statement, prospectus, or preliminary prospectus or any
amendment thereof or supplement thereto in reliance upon and in conformity with
information furnished to the Company in writing by the Person asserting such
loss, claim, damage, liability or expense specifically for use therein. The
Company will also indemnify underwriters, selling brokers, dealer managers and
similar securities industry professionals participating in the distribution,
their officers and directors and each Person who Controls such Persons to the
same extent as provided above with respect to the indemnification of the Selling
Investor, if requested.

Section 5.2 Indemnification by Selling Investors. Each Selling Investor agrees
to indemnify and hold harmless, to the full extent permitted by law, the
Company, the Company’s Controlled Affiliates and their respective directors,
managers, partners, members and representatives, and each of their respective
successors and assigns, and each Person who Controls the Company against any
losses, claims, damages or liabilities and expenses caused by any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement, prospectus, or preliminary prospectus or any amendment thereof or
supplement thereto or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the statements therein not misleading, to the extent, but only to the extent,
that such untrue statement or omission was made in reliance on and in conformity
with any information furnished in writing by such Selling Investor to the
Company expressly for inclusion in such Registration Statement and has not been
corrected in a subsequent writing prior to or concurrently with the sale of the
Registrable Securities to the Person asserting such loss, claim, damage,
liability or expense; provided that the obligation to indemnify shall be
several, not joint and several, for each Selling Investor and in no event shall
the liability of any Selling Investor hereunder be greater in amount than the
dollar amount of the net proceeds received by such Selling Investor upon the
sale of the Registrable Securities giving rise to such indemnification
obligation.

Section 5.3 Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder will (i) give prompt (but in any event within 30 days
after such Person has actual knowledge of the facts constituting the basis for
indemnification) written notice to the indemnifying party of any claim with
respect to which it seeks indemnification and (ii) permit such indemnifying
party to assume the defense of such claim with counsel reasonably satisfactory
to the indemnified party; provided, however, that any delay or failure to so
notify the indemnifying party shall relieve the indemnifying party of its
obligations hereunder only to the extent, if at all, that it is prejudiced by
reason of such delay or failure. Any Person entitled to indemnification
hereunder shall have the right to select and employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such Person unless (a) the indemnifying party
has agreed in writing to pay such fees or expenses, (b) the indemnifying party
shall have failed to assume the defense of such claim within a reasonable time
after receipt of notice of such claim from the Person entitled to
indemnification hereunder and employ counsel reasonably satisfactory to such
Person, (c) the indemnified party has reasonably concluded, based on the advice
of counsel, that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party or (d) in the reasonable judgment of any such Person,
based upon advice of counsel, a conflict of interest may exist between such
Person and the indemnifying party with respect to such claims (in which case, if
such Person notifies the indemnifying party in writing that such Person elects
to employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of such claim
on behalf of such Person). If such defense is not assumed by the indemnifying
party, the indemnifying party will not be subject to any liability for any
settlement made without its consent (but such consent will not be unreasonably
withheld, conditioned or delayed). No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement of any
pending or threatened action or claim in respect of which any indemnified party
is or could have been a party and indemnity could have been sought hereunder by
such indemnified party unless such settlement includes (i) an unconditional
release of such indemnified party from all liability on any claims that are the
subject matter of such action, (ii) does not include a statement as to or an
admission of fault, culpability or failure to act by or on behalf of any
indemnified party and (iii) does not commit any indemnified party to take, or
hold back from taking, any action. No indemnified party shall, without the
written consent of the indemnifying party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder, and no indemnifying party shall be liable for any
settlement or compromise of, or consent to the entry of judgment with respect
to, any such action or claim effected without its consent, in each case which
consent shall not be unreasonably withheld.

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 5.4 Settlement Offers. Whenever the indemnified party or the
indemnifying party receives a firm offer to settle a claim for which
indemnification is sought hereunder, it shall promptly notify the other of such
offer. If the indemnifying party refuses to accept such offer within 20 Business
Days after receipt of such offer (or of notice thereof), such claim shall
continue to be contested and, if such claim is within the scope of the
indemnifying party’s indemnity contained herein, the indemnified party shall be
indemnified pursuant to the terms hereof. An indemnifying party who is not
entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim in any one
jurisdiction, unless in the written opinion of counsel to the indemnified party,
reasonably satisfactory to the indemnifying party, use of one counsel would be
expected to give rise to a conflict of interest between such indemnified party
and any other of such indemnified parties with respect to such claim, in which
event the indemnifying party shall be obligated to pay the fees and expenses of
one additional counsel.

Section 5.5 Other Indemnification. Indemnification similar to that specified in
this Article V (with appropriate modifications) shall be given by the Company
and each Selling Investor with respect to any required registration or other
qualification of Registrable Securities under Federal or state law or regulation
of governmental authority other than the Securities Act.

Section 5.6 Contribution. If for any reason the indemnification provided for in
Section 5.1 or Section 5.2 is unavailable to an indemnified party or
insufficient to hold it harmless as contemplated by Section 5.1 and Section 5.2,
then (i) the indemnifying party shall contribute to the amount paid or payable
by the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party or (ii) if the allocation provided
by clause (i) above is not permitted by applicable law, in such proportion as
shall be appropriate to reflect the relative benefits received by the Company,
on the one hand, and such prospective sellers, on the other hand, from their
sale of the Registrable Securities, provided that, no Selling Investor shall be
required to contribute in an amount greater than the dollar amount of the net
proceeds received by such Selling Investor with respect to the sale of the
Registrable Securities giving rise to such indemnification obligation. The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages, liabilities, or expenses (or actions in respect thereof)
referred to above shall be deemed to include any legal or other fees or expenses
reasonably incurred by such indemnified party in connection with investigating
or, except as provided in Section 5.3, defending any such action or claim. No
Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations in this Section 5.6 to contribute shall be several in proportion to
the amount of Registrable Securities registered by them and not joint.

ARTICLE VI

EXCHANGE ACT COMPLIANCE

Section 6.1 Exchange Act Compliance. So long as the Company (a) has registered a
class of securities under Section 12 or Section 15 of the Exchange Act and
(b) files reports under Section 13 of the Exchange Act, then the Company shall
take all actions reasonably necessary to enable Holders to sell Registrable
Securities without registration under the Securities Act within

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the limitation of the exemptions provided by Rule 144 under the Securities Act,
as such rule may be amended from time to time or any similar rules or
regulations adopted by the Commission, including, without limiting the
generality of the foregoing, (i) making and keeping public information
available, as those terms are understood and defined in Rule 144 promulgated
under the Securities Act, (ii) filing with the Commission in a timely manner all
reports and other documents required of the Company under the Exchange Act and
(iii) at the request of any Holder if such Holder proposes to sell securities in
compliance with Rule 144, forthwith furnish to such Holder, as applicable, a
written statement of compliance with the reporting requirements of the
Commission as set forth in Rule 144 and make available to such Holder such
information as will enable the Holder to make sales pursuant to Rule 144.

ARTICLE VII

TERMINATION

Section 7.1 Termination. The registration rights hereunder shall cease to apply
to any particular Registrable Security when: (a) a registration statement with
respect to the sale of such Shares shall have become effective under the
Securities Act and such Shares shall have been disposed of in accordance with
such registration statement; (b) such Shares shall have been sold to the public
pursuant to Rule 144 under the Securities Act (or any successor provision); (c)
such Shares shall have been otherwise transferred, new certificates or
book-entries for them not bearing a legend restricting further transfer shall
have been delivered by the Company and subsequent public distribution of them
shall not require registration or qualification of them under the Securities Act
or any similar state law then in force; (d) such Shares shall have ceased to be
outstanding; or (e) the Holder of such Registrable Security holds less than one
percent (1%) of the then issued and outstanding shares of Common Stock
(determined as the aggregate number of Registrable Securities held by such
Holder with all of its Affiliates) and such Registrable Securities are eligible
for sale pursuant to Rule 144 under the Securities Act (or any successor
provision) without compliance with the manner of sale, volume and other
limitations under such rule and are not otherwise subject to any transfer
restriction. The Company shall promptly upon the request of any Holder furnish
to such Holder evidence of the number of shares of Common Stock then
outstanding.

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Severability. If any provision of this Agreement is adjudicated by a
court of competent jurisdiction to be invalid, prohibited or unenforceable for
any reason, such provision, as to such jurisdiction, shall be ineffective,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as not to be invalid, prohibited or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 8.2 Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement
and any action of any kind or any nature (whether at law or in equity, based in
contract or in tort or otherwise) that is any way related to this Agreement or
any of the transactions related hereto shall be governed by, and construed in
accordance with, the laws of the State of Delaware applicable to contracts
executed in and to be performed in that state without regard to the conflict of
laws rules thereof. Each party to this Agreement (i) consents to submit to the
exclusive jurisdiction of the Court of Chancery of the State of Delaware and any
state appellate court therefrom located in the State of Delaware (or, only if
the Court of Chancery declines to accept jurisdiction over a particular matter,
any state or federal court sitting in Wilmington, Delaware), (ii) waives any
objection to the laying of venue of any action related to the transactions
contemplated by this Agreement brought in such court, (iii) waives and agrees
not to plead or claim in any such court that any such action brought in any such
court has been brought in an inconvenient forum and (iv) agrees that service of
process or of any other papers upon such party by registered mail at the address
to which notices are required to be sent to such party under Section 8.5 shall
be deemed good, proper and effective service upon such party. EACH PARTY TO THIS
AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION PROCEEDING, CLAIM OR COUNTERCLAIM ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 8.3 Other Registration Rights. If the Company shall at any time
hereafter provide to any holder of any securities of the Company rights with
respect to the registration of such securities under the Securities Act, such
rights shall not be in conflict with or adversely affect any of the rights
provided to the holders of Registrable Securities in, or conflict (in a manner
that adversely affects holders of Registrable Securities) with any other
provisions included in, this Agreement.

Section 8.4 Successors and Assigns. Subject to Section 8.4, this Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of each of the parties hereto, each of which, in the case of the Holders, shall
agree to become subject to the terms of this Agreement by executing an Adoption
Agreement and be bound to the same extent as the parties hereto. The Company may
not assign any of its rights or delegate any of its duties hereunder without the
prior written consent of the Holders of a majority of the Registrable
Securities. Subject to Section 2.1(a) and Section 2.2(b), any Holder may, at its
election and at any time or from time to time, assign its rights and delegate
its duties hereunder, in whole or in part, to any Transferee of such Holder
(each, an “Assignee”); provided, that no such assignment shall be binding upon
or obligate the Company to any such Assignee unless and until such Assignee
delivers the Company an Adoption Agreement. If a Holder assigns its rights under
this Agreement in connection with the Transfer of less than all of its
Registrable Securities, the Holder shall retain its rights under this Agreement
with respect to its remaining Registrable Securities. If a Holder assigns its
rights under this Agreement in connection with the Transfer of all of its
Registrable Securities, the Holder shall have no further rights or obligations
under this Agreement, except under Article V hereof in respect of offerings in
which such Holder participated or registrations in which Registrable Securities
held by such Holder were included. Any purported assignment in violation of this
provision shall be null and void ab initio.

Section 8.5 Notices. All notices, requests, consents and other communications
hereunder to any party shall be deemed to be sufficient if delivered in writing
in person, by

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

electronic mail or facsimile or sent by nationally-recognized overnight courier
or first class registered or certified mail, return receipt requested, postage
prepaid, addressed to such party at the address set forth below or at such other
address as may hereafter be designated in writing by such party to the other
parties. All such notices, requests, consents and other communications shall be
delivered as follows:

(a) if to the Company to:

RACKSPACE TECHNOLOGY, INC.

1 Fanatical Place

San Antonio, Texas 78218

Attention:      Holly Windham, General Counsel

with a copy (which shall not constitute notice) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Attention:      Brian M. Janson

Facsimile:    (212) 492-0588

Email:           bjanson@paulweiss.com

(b) if to an Apollo Stockholder to:

AP VIII INCEPTION HOLDINGS, L.P.

AP INCEPTION CO-INVEST, L.P.

c/o Apollo Management, L.P.

One Manhattanville Road, Suite 201

Purchase, NY 10577

Attention:      Laurie D. Medley, General Counsel

with a copy, in each case, (which shall not constitute notice) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Attention:      Brian M. Janson

Facsimile:    (212) 492-0588

Email:           bjanson@paulweiss.com

(c) If to the SCP Investor to:

SEARCHLIGHT CAPITAL II, L.P.

SEARCHLIGHT CAPITAL II PV, L.P.

745 Fifth Avenue – 27th Floor

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

New York, New York 10151

Attention:      Darren Glatt

Nadir Nurmohamed

with a copy, in each case, (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attention:      Steven A. Cohen

Victor Goldfeld

John L. Robinson

Email:           SACohen@wlrk.com

VGoldfeld@wlrk.com

JLRobinson@wlrk.com

(d) If to the Datapipe Investor to:

DPH 123, LLC

10 Exchange Place

12th Floor

Jersey City, NJ 07302

Fax: (201) 792-3090

Attention:     CEO

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention:      Armand A. Della Monica, P.C.

Joshua Kogan, P.C.

Facsimile:     (212) 446-4900

(e) If to another Holder, to the address set forth under such Holder’s name in
Schedule I attached hereto.

All such notices, requests, consents and other communications shall be deemed to
have been received (i) in the case of personal delivery or delivery by facsimile
or electronic mail, on the date of such delivery, (ii) in the case of dispatch
by nationally recognized overnight courier, on the next Business Day following
such dispatch and (iii) in the case of mailing, on the fifth (5th) Business Day
after the posting thereof.

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 8.6 Headings. The headings contained in this Agreement are for the sole
purpose of convenience of reference, and shall not in any way limit or affect
the meaning or interpretation of any of the terms or provisions of this
Agreement.

Section 8.7 Additional Parties. Additional parties to this Agreement shall only
include each Holder (a) who has executed an Adoption Agreement, in the form
attached hereto as Exhibit A, or (b) who (i) is bound by and subject to the
terms of this Agreement, and (ii) has adopted this Agreement with the same force
and effect as if it were originally a party hereto.

Section 8.8 Adjustments. If, and as often as, there are any changes in the
Shares or securities convertible into or exchangeable into or exercisable for
Shares as a result of any reclassification, recapitalization, stock split
(including a reverse stock split) or subdivision or combination, exchange or
readjustment of shares, or any stock dividend or stock distribution, merger or
other similar transaction affecting such Shares or such securities, appropriate
adjustment shall be made in the provisions of this Agreement, as may be
required, so that the rights, privileges, duties and obligations hereunder shall
continue with respect to such Shares or such securities as so changed.

Section 8.9 Entire Agreement. This Agreement and the other writings referred to
herein constitute the entire agreement among the parties hereto with respect to
the subject matter hereof and supersedes all prior agreements and
understandings, oral or written, with respect to such subject matter.

Section 8.10 Counterparts; Facsimile or.pdf Signature. This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
instrument, but all of which together shall constitute one and the same
document. This Agreement may be executed by facsimile or.pdf signature and a
facsimile or.pdf signature shall constitute an original for all purposes.

Section 8.11 Amendment. Other than with respect to amendments to Schedule I
attached hereto, which may be amended by the Company from time to time to
reflect the Holders at such time, this Agreement may not be amended, modified or
supplemented without the written consent of the Apollo Stockholders (as long as
each owns Registrable Securities); provided, however, that, with respect to a
particular Holder or group of Holders, any such amendment, supplement,
modification or waiver that (a) would materially and adversely affect such
Holder or group of Holders in any respect or (b) would disproportionately
benefit any other Holder or group of Holders or confer any benefit on any other
Holder or group of Holders to which such Holder of group of Holders would not be
entitled, shall not be effective against such Holder or group of Holders unless
approved in writing by such Holder or the Holders of a majority of the
Registrable Securities held by such group of Holders, as the case may be.

Section 8.12 Extensions; Waivers. Any party may, for itself only, (a) extend the
time for the performance of any of the obligations of any other party under this
Agreement, (b) waive any inaccuracies in the representations and warranties of
any other party contained herein or in any document delivered pursuant hereto
and (c) waive compliance with any of the agreements or conditions for the
benefit of such party contained herein. Any extension or waiver pursuant to this
Section 8.12 will be valid only if set forth in a writing signed by the party to
be bound thereby.

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

No waiver by any party of any default, misrepresentation or breach of warranty
or covenant hereunder, whether intentional or not, may be deemed to extend to
any prior or subsequent default, misrepresentation or breach of warranty or
covenant hereunder or affect in any way any rights arising because of any prior
or subsequent such occurrence. Neither the failure nor any delay on the part of
any party to exercise any right or remedy under this Agreement shall operate as
a waiver thereof, nor shall any single or partial exercise of any right or
remedy preclude any other or further exercise of the same or of any other right
or remedy.

Section 8.13 Further Assurances. Each of the parties hereto shall execute all
such further instruments and documents and take all such further action as the
Company may reasonably require in order to effectuate the terms and purposes of
this Agreement.

Section 8.14 No Third-Party Beneficiaries. Except pursuant to Article V, this
Agreement shall not confer any rights or remedies upon any Person other than the
parties hereto and their respective successors and permitted assigns and other
Persons expressly named herein.

Section 8.15 Interpretation; Construction. This Agreement has been freely and
fairly negotiated among the parties. If an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties and no presumption or burden of proof will arise favoring or
disfavoring any party because of the authorship of any provision of this
Agreement. Any reference to any law will be deemed to refer to such law as
amended and all rules and regulations promulgated thereunder, unless the context
requires otherwise. The words “include,” “includes,” and “including” will be
deemed to be followed by “without limitation.” Pronouns in masculine, feminine,
and neuter genders will be construed to include any other gender, and words in
the singular form will be construed to include the plural and vice versa, unless
the context otherwise requires. The words “this Agreement,” “herein,” “hereof,”
“hereby,” “hereunder” and words of similar import refer to this Agreement as a
whole, including the schedules, exhibits and annexes, as the same may from time
to time be amended, modified or supplemented, and not to any particular
subdivision unless expressly so limited. All references to sections, schedules,
annexes and exhibits mean the sections of this Agreement and the schedules,
annexes and exhibits attached to this Agreement, except where otherwise stated.
The parties intend that each representation, warranty, and covenant contained
herein will have independent significance. If any party has breached any
covenant contained herein in any respect, the fact that there exists another
covenant relating to the same subject matter (regardless of the relative levels
of specificity) that the party has not breached will not detract from or
mitigate the party’s breach of the first covenant.

Section 8.16 Changes in Common Stock. If, and as often as, there are any changes
in Common Stock by way of by way of a dividend, distribution, stock split or
combination, reclassification, recapitalization, exchange or readjustment,
whether in a merger, consolidation, conversion or similar transaction, or by any
other means, appropriate adjustment shall be made in the provisions of this
Agreement, as may be required, so that the rights, privileges, duties and
obligations hereunder shall continue with respect to Common Stock as so changed.

* * * *

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

THE COMPANY:

RACKSPACE TECHNOLOGY, INC.

By:   /s/ Stefanie Box   Name: Stefanie Box   Title: Vice President, Deputy
General Counsel   & Assistant Corporate Secretary

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

APOLLO STOCKHOLDERS:

AP VIII INCEPTION HOLDINGS, L.P.

By:   AP VIII Inception Holdings GP, LLC,   its general partner By:   /s/ Laurie
Medley   Name: Laurie D. Medley   Title: Vice President

AP INCEPTION CO-INVEST, L.P.

By:   AP Inception Co-Invest GP, LLC,   its general partner By:   /s/ Laurie
Medley   Name: Laurie D. Medley   Title: Vice President

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCP INVESTOR:

SEARCHLIGHT CAPITAL II, L.P.

By:   Searchlight Capital Partners II GP, L.P.,   its general partner By:  
Searchlight Capital Partners II GP, LLC,   its general partner By:   /s/ Darren
Glatt   Name: Darren Glatt   Title: Authorized Person

SEARCHLIGHT CAPITAL II PV, L.P.

By:  

Searchlight Capital Partners II GP, L.P.,

its general partner

By:  

Searchlight Capital Partners II GP, LLC,

its general partner

By:   /s/ Darren Glatt   Name: Darren Glatt   Title: Authorized Person

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

DATAPIPE INVESTOR:

DPH 123, LLC

By:   /s/ Brian St. Jean   Name: Brian St. Jean   Title: Vice President and
Assistant Secretary

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

OTHER HOLDERS:

ACE INVESTMENT HOLDINGS, LLC

By:   /s/ Brian St. Jean   Name: Brian St. Jean   Title: Vice President

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT A

ADOPTION AGREEMENT

This Adoption Agreement (“Adoption”) is executed pursuant to the terms of the
Registration Rights Agreement, dated as of [__], 2020, a copy of which is
attached hereto (as amended, the “Registration Rights Agreement”), by the
undersigned (the “Undersigned”) executing this Adoption. Capitalized terms used
herein without definition are defined in the Registration Rights Agreement and
are used herein with the same meanings set forth therein. By the execution of
this Adoption, the Undersigned agrees as follows:

1. Acknowledgment. The Undersigned acknowledges that the Undersigned is
acquiring certain Shares, subject to the terms and conditions of the
Registration Rights Agreement.

2. Agreement. The Undersigned (i) agrees that the Shares acquired by the
Undersigned, and certain other Shares and other securities of the Company that
may be acquired by the Undersigned in the future, shall be bound by and subject
to the terms of the Registration Rights Agreement, pursuant to the terms
thereof, and (ii) hereby adopts the Registration Rights Agreement with the same
force and effect as if the undersigned were originally a party thereto.

3. Notice. Any notice required as permitted by the Registration Rights Agreement
shall be given to the Undersigned at the address listed beside the Undersigned’s
signature below.

 

[NAME OF HOLDER]    Address for Notices: By:                   [●] Name:    [●]
Title:    Telephone:[●] Date:    Email:[●]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE I

List of Holders

 

     

Name

 

  

Address for Notice

 

  

Shares

 

Apollo Stockholders   

AP VIII INCEPTION HOLDINGS, L.P.

c/o Apollo Management, L.P.

One Manhattanville Road, Suite 201

Purchase, NY 10577

Attention: Laurie D. Medley, General Counsel

 

with a copy (which shall not constitute notice) to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Attention: Brian M. Janson

Facsimile:(212) 492-0588

Email:      bjanson@paulweiss.com

 

   60,000,000 Shares   

AP INCEPTION CO-INVEST, L.P.

c/o Apollo Management, L.P.

One Manhattanville Road, Suite 201

Purchase, NY 10577

Attention: Laurie D. Medley, General Counsel

 

with a copy (which shall not constitute notice) to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Attention: Brian M. Janson

Facsimile:(212) 492-0588

Email:      bjanson@paulweiss.com

 

   69,609,000 Shares SCP Investor   

SEARCHLIGHT CAPITAL II, L.P.

745 Fifth Avenue – 27th Floor

New York, New York 10151

Attention: Darren Glatt

                 Nadir Nurmohamed

 

with a copy (which shall not constitute notice) to:

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attention: Steven A. Cohen

                 Victor Goldfeld

                 John L. Robinson

Email:       SACohen@wlrk.com

                 VGoldfeld@wlrk.com

                 JLRobinson@wlrk.com

 

   5,968,451 Shares



--------------------------------------------------------------------------------

TABLE OF CONTENTS

     

Name

 

  

Address for Notice

 

  

Shares

 

    

SEARCHLIGHT CAPITAL II PV, L.P.
745 Fifth Avenue – 27th Floor
New York, New York 10151
Attention: Darren Glatt
                 Nadir Nurmohamed

 

with a copy (which shall not constitute notice) to:

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attention: Steven A. Cohen

                 Victor Goldfeld

Email:       SACohen@wlrk.com

                 VGoldfeld@wlrk.com

 

   6,031,549 Shares Datapipe Investor   

DPH 123, LLC

c/o ABRY Partners II, LLC

888 Boylston Street

Suite 1600

Boston, MA 02199

Attention: Brian St. Jean

Facsimile: (617) 859-8797

 

with a copy (which shall not constitute notice) to:

 

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention: Armand A. Della Monica, P.C.

                 Joshua Kogan, P.C.

Facsimile: (212) 446-4900

Email:       armand.dellamonica@kirkland.com

                 joshua.kogan@kirkland.com

 

   12,453,029 Shares ACE Investment Holdings, LLC   

ACE INVESTMENT HOLDINGS, LLC

c/o ABRY Partners II, LLC

888 Boylston Street

Suite 1600

Boston, MA 02199

Attention: Brian St. Jean

Facsimile: (617) 859-8797

 

with a copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP

 

   9,792,000 Shares



--------------------------------------------------------------------------------

TABLE OF CONTENTS

     

Name

 

  

Address for Notice

 

  

Shares

 

    

601 Lexington Avenue

New York, NY 10022

Attention: Armand A. Della Monica, P.C.

                 Joshua Kogan, P.C.

Facsimile: (212) 446-4900

Email:       armand.dellamonica@kirkland.com

                 joshua.kogan@kirkland.com

    